Calhoon, J".,
delivered the opinion of the court.
We decline to hold unconstitutional § 458 of the code, authorizing chancellors to alternate in the public interest, merely because the constitution is silent as to that, but express that circuit judges “may interchange circuits in such manner as may be provided by law.” Without this provision, we think the legislature would have the nower to provide for the interchange, and so it may,'as to chancellors.
"Under the constitution of 1817 there was organized but one system, that of superior courts, where the judges held for districts, but sat in banc on appeals or writs of error, and this provided that the judges might interchange.
The constitution of 1832 gave circuit courts full jurisdiction both of law and equity matters, and provided for m> district chancellors, but provided for interchange of circuit judges. The constitution of 1869 retained the clause in its place as to circuit judges, but omitted it as to chancellors, and so it crept into that of 1890. We think it was competent for the legislature to pass the act of interchange under either constitution, but it has been on the statute books too long, and too long acted on to be disturbed now. It was there, and had been acted on for years, when the constitution of 1890 was ordained.
The term of court where the proceedings complained of were had was in no sense a special term, but an adjourned term under code, 1892, § 913. The other assignments of error we regard as important only as evincing the ingenuity of learned counsel. We cannot announce bad law from our sympathy with a hard case.

Affirmed.